SNEED, Circuit Judge,
dissenting:
I respectfully dissent. I do so without strong conviction concerning the proper meaning of section 1611(h), 42 U.S.C. § 1382(h). To hold such a conviction appears to be impossible in light of the applicable legislative history.
What does appear obvious to me, however, is that prior to 1972 the state programs of aid to the blind did not provide a uniform system of exclusions from gross income, that Congress in enacting in 1972 the Social Security Amendments of 1972 did not intend to reduce the level of benefits received by the blind, that the plaintiffs and government differ as to the manner in which this objective is to be accomplished, and that neither the plain language of section 1611(h) nor the accompanying legislative history unambiguously indicates which is correct. No doubt the majority accepts all these propositions save the last.
I could lengthen this dissent by pointing out precisely why I hold section 1611(h) to be ambiguous. It is unnecessary, however. Suffice it to say, I agree that the term “disregards” appears not to have possessed the precision that the government insists it had at the time of the enactment of 1611(h), but I also believe that the government *1408spoke the truth when it asserted in its brief that prior to this suit the plaintiffs were already receiving their pre-1972 level of benefits by reason of section 212 of Pub.L. No. 93-66, 87 Stat. 152, 155-58 (1973). See Brief of Defendant-Appellant-Cross-Appellee at 6, 7. These two perceptions leave me no alternative but to conclude the statute is ambiguous. Under these conditions my duty is to defer to the administrative agency. See Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc., -U.S.-, 104 S.Ct. 2778, 2782-83, 81 L.Ed.2d 694 (1984); Hayfield Northern Railroad Co. v. Chicago & North Western Transportation Co., -U.S.-, 104 S.Ct. 2610, 2618, 81 L.Ed.2d 527 (1984); Aluminum Co. of America v. Central Lincoln Peoples' Utility District, -U.S.-, 104 S.Ct. 2472, 2479-80, 81 L.Ed.2d 301 (1984).
Intervention under the circumstances of this case contributes to the dilution of the responsibility of those branches of government directly responsible for the design and administration of the social security system. The achievement in this case and in others like it of what we perceive to be . ,. . ,. , . T •justice carries a high price. In addition to , T , ., . the dilution of which I speak, it also ím- .... , , ,, pairs our legitimacy when we command the ,. , , j. executive and legislative branches oí government to respect the doctrine of separation of powers. We should abide by that to which we command others to adhere.
These observations are even more relevant with respect to the state supplemental program (SSP). To me it is clear that the Secretary is correct as to this issue. As to it the majority sets aside an agreement between the State of California and the Department of Health and Human Services prescribing the manner in which the SSP benefit is to be computed. As a result the SSP benefit is made larger and California must pay more. The majority asserts the Secretary offered no explanation for its choice of the challenged method of computation. This is not so. The explanation is ,, . „ , , ,, con , ., that fundamentally SSP benefits are the responsibility of the state and California has chosen to calculate the amount of its benefit in the challenged manner. This manner is not inconsistent with the intent of Congress. See H.R.Rep. No. 231, 92d Cong., 1st Sess. 199 (1981), reprinted in 1972 U.S.Code Cong. & Ad.News 4989, 5185 (each state retains complete freedom to supplement federal payments “to whatever extent it finds appropriate”); H.R.Rep. No. 627, 93d Cong., 1st Sess. 9 (1973).
Finally, the decision in Bouchard v. Secretary of Health & Human Services, 583 F-Supp. 944 (D.Mass.1984), is distinguishable on y^e ground that the Massachusetts gsp program authorizes what the Californ¡a program does not That ÍS) under the Massachusetts program the category of recipient “living with an ineligible spouse” is ¡nciuded jn the same category as a recipient ,<livi with an eligible e „ See 683 RSum'' at 948' As a ent would be entitled to the SSP benefit calculation sought here. In the California SSP program, however, the recipient “livjng wjth an ineligible person” is not so treated. Under these circumstances the Secretary not only is not required to calcu]ate, but is precluded from calculating, the gSP benefits as it does the SSI benefits.
_u. c T u Therefore, I would reverse the district , ... , , ,, ,. , court with respect to the section 1611(h) . , 3 ., ... , . issue and affirm it with respect to the .... spousal deeming issue, r °